Mr. Chief Justice Breese delivered the opinion of the Court: This was an action of assault and battery, brought in the Circuit Court of Peoria county by George Pageter, against Nelson Clark, and such proceedings were there had as resulted in a trial and verdict for the plaintiff, and his damages assessed at $125, for which the court rendered judgment after overruling defendant’s motion for a new trial. To reverse this judgment, the record is brought here by appeal and various errors assigned. The issues before the jury, were, not guilty—son assault demesne — molliter manus imposuit, to which the plaintiff replied de injuria. The points made here arise on the instructions', which we have fully considered; and, although some of those for the plaintiff were incomplete in their statement of the issues, the defect was remedied by those given on this point for the defendant, and the jury could not have been misled or confused thereby. Upon the whole series of instructions, the case was fully and fairly left to the jury, and the verdict they found was fully sustained by the evidence, and substantial justice appears to have been done. We see nothing in the record to justify our setting aside the verdict in a case where so much testimony was heard on the issues made, and when the jury were fully and correctly informed of the law of the case. The judgment must be affirmed. Judgment affirmed.